Citation Nr: 0328792	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What rating is assignable for chronic folliculitis of the 
scalp with alopecia since May 1, 1999?  

2.  What rating is assignable for uterine fibroids since May 
1, 1999?

3.  What evaluation is assignable for tinea pedis since May 
1, 1999?


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1981, and from May 1984 to April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, in which service 
connection for a right breast disorder was denied, and 
service connection for folliculitis of the scalp, uterine 
fibroids, and tinea pedis was granted.  A 30 percent rating 
was assigned for folliculitis, and noncompensable ratings for 
uterine fibroids and tinea pedis.  

By rating action of the RO in Togus, Maine, in January 2003, 
service connection was granted for a right breast disorder 
characterized as a scar from an excision of a fibroadenoma.  
Additionally, a 20 percent schedular evaluation was assigned 
for uterine fibroids under Diagnostic Code 7628-7529, 
effective from May 1, 1999.  While no change was made in the 
rating assigned for folliculitis of the scalp, it was noted 
that alopecia was secondary thereto and rated as part of the 
disability resulting from folliculitis.  Based on the RO's 
grant of service connection for right breast scarring in 
January 2003, such matter is not now within the Board's 
jurisdiction.  The three issues identified on the title page 
are, however, now before the Board for review.

In her substantive appeal of February 2000, the veteran 
requested a hearing before the Board, sitting at the RO in 
Newark, New Jersey.  Such a proceeding was thereafter 
scheduled to occur in September 2003.  The appellant failed 
to appear for her requested hearing.  No other request for a 
hearing remains pending at this time.


REMAND

In this case, the veteran argues that she is entitled to 
initial ratings for each of the disabilities in question in 
excess of that assigned.  She indicates that such 
disabilities have required ongoing medical treatment, and 
while the record includes various treatment reports, the most 
recent treatment notes date to 2000.  Thus, in addition to 
further retrieval of the veteran's medical records, 
additional VA medical examination is needed with respect to 
her folliculitis of the scalp and tinea pedis, given that 
that the most recent VA examination of the skin was conducted 
in July 2002, prior to a change in the applicable rating 
criteria made effective in August 2002.  See 67 Fed. Reg. 
49590 (2002).  Further medical input is found to be necessary 
in order to rate the skin disorders in question under the 
modified criteria.  

As well, another gynecological examination is in order to 
properly rate her uterine fibroids, particularly since the 
most recent evaluation did not include findings with which to 
rate any urinary difficulties due to the disorder.

Additional procedural development is likewise necessary so as 
to ensure compliance with The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
This law significantly added to the statutory law concerning 
the VA's duties when processing claims for VA benefits.  This 
law redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

In its letter of June 28, 2002, the veteran was afforded 
notice of the existence of the VCAA in terms of the claims 
herein at issue.  Therein, she was provided appropriate 
"Quartuccio sufficient" notice of the VCAA, including 
notice of what evidence was needed to substantiate her 
claims, notice of what portion of that necessary evidence she 
was required to submit, and notice of what portion of that 
evidence VA would secure.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In that letter, the veteran, however, 
was informed that she had 30 days within which to respond 
with additional pertinent evidence or information or the 
claims would be decided based on the evidence then of record.  

In September 2003, the United States Federal Circuit Court of 
Appeals in Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. App. LEXIS 
19540 (Fed. Cir. Sep. 22, 2003), held that the provisions of 
38 C.F.R. § 3.159(b)(1) (2003) which authorized VA to enter a 
decision if a response to a "VCAA notice" letter was not 
filed with VA within 30 days was invalid as contrary to the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002).  As such, 
remand is required to ensure compliance with 38 U.S.C.A. 
§ 5103.

It is also apparent that the RO has not to date documented in 
writing whether staged ratings are for assignment in this 
matter.  See Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found).  Further review by the RO on that basis is 
therefore needed.

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.  Send the veteran a letter notifying 
her that she has one year to submit 
pertinent evidence needed to 
substantiate her claims.  The date of 
mailing of this letter begins the one-
year period.  Inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, 
or until she waives in writing the 
remaining term.  Inform her that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of her 
claims, if she desires to expedite Board 
review of her claims, she must 
personally and specifically waive in 
writing any remaining response time.  

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that she provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated her for folliculitis of the scalp 
with alopecia, uterine fibroids, and 
tinea pedis since May 1999.   The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by the medical 
professionals or institutions referenced 
by the veteran.  Any and all pertinent VA 
treatment records must be obtained and 
added to the claims folder regardless of 
whether the veteran responds to the 
foregoing request.  

3.  Thereafter, the veteran should be 
afforded a VA dermatological examination 
for the purpose of evaluating the current 
nature and severity of her folliculitis 
of the scalp with alopecia, and tinea 
pedis.  The claims folder must be made 
available to the examiner for review 
prior to any examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth, and, to the extent 
possible, the examiner should 
differentiate between that symptomatology 
attributable to the service-connected 
skin disabilities from that of any other 
nonservice-connected skin entity.  
Unretouched color photographs of the 
veteran's scalp should be obtained and 
associated with the claims folder.

Regarding the folliculitis of the 
veteran's scalp and associated alopecia, 
it is requested that the examiner respond 
to each of the following:

(a)  Note whether there is 
present or absent ulceration or 
extensive exfoliation or 
crusting, and systemic or 
nervous manifestations, or 
exceptional repugnance;

(b)  Is more than 40 percent of 
the entire body or more than 40 
percent of the exposed areas 
affected?

(c)  Has there been required 
during the prior 12 months 
constant or near-constant 
systemic therapy, such as use 
of corticosteroids or other 
immunosuppressive drugs?

(d)  Note the presence or 
absence of scarring and 
resulting disfigurement of the 
veteran's head, face, or neck.  
In this regard, the examiner 
should describe the size and 
location of any scarring or 
lesions about the affected 
areas and information should be 
provided as to whether such 
scarring or lesions are 
slightly, moderately or 
severely disfiguring, and 
whether there is a complete or 
exceptionally repugnant 
deformity of one side of the 
face or a marked or repugnant 
bilateral deformity 
attributable to the service-
connected disability.  Note as 
well the presence or absence of 
cicatrization, marked 
discoloration, color contrast, 
or similar deformity.

(e)  Also, as to disfigurement 
of the head, face, and neck, 
note whether there is present 
or absent visible or palpable 
tissue loss; gross distortion 
or asymmetry of one, two, or 
three or more features or 
paired sets of features (nose, 
chin, forehead, eyes (inclusive 
of eyelids), ears (auricles), 
cheeks, and lips); a scar five 
or more inches (13 or more 
centimeters) in length; a scar 
at least one-quarter inch (0.6 
centimeters) wide at the widest 
part; surface contour of a scar 
elevated or depressed on 
palpation; scar adherent to 
underlying tissue; skin hypo- 
or hyper-pigmented in an area 
exceeding six square inches (39 
square centimeters); skin 
texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) 
in an area exceeding six square 
inches (39 square centimeters); 
underlying soft tissue missing 
in an area exceeding six square 
inches (39 square centimeters); 
and skin indurated and 
inflexible in an area exceeding 
six square inches (39 square 
centimeters).

(f)  Is the veteran's alopecia 
confined to the scalp area or 
does it encompass the loss of 
all body hair?

Regarding the veteran's tinea pedis, the 
examiner is asked to respond to each of 
the following:

(a)  Note the presence or 
absence of exfoliation, 
exudation or itching, if on a 
non-exposed surface or small 
area; exfoliation, exudation or 
itching, if involving an 
exposed surface or extensive 
area; constant exudation or 
itching, extensive lesions, or 
marked disfigurement; 
ulceration or extensive 
exfoliation or crusting and 
systemic or nervous 
manifestations, or exceptional 
repugnance.  

(b)  Describe the size and 
location of all scarring 
attributable to tinea pedis and 
note whether: 

?	such scarring is deep 
(associated with 
underlying soft tissue 
damage) or productive of 
limited motion, and, if 
so, whether that scarring 
exceeds 6, 12, 72, or 144 
square inches; 

?	such scarring that is 
superficial (not 
associated with underlying 
soft tissue damage) and 
does not cause limited 
motion, exceeds 144 square 
inches; 

?	any superficial scarring 
is unstable (i.e. frequent 
loss of the covering of 
skin over the scar); 

?	superficial scarring is 
painful; 

?	superficial scarring is 
productive of a limitation 
of foot function.  

(c)  Assign a percentage for 
involvement of the entire body 
and, also, for involvement of 
just the exposed areas; note 
whether or not more than 
topical therapy was required 
during the past 12-month 
period; note whether 
intermittent systemic therapy 
such as corticosteroids or 
other immunosuppressive drugs 
was required for tinea pedis 
for a total duration of less 
than six weeks during the past 
12-month period; note whether 
systemic therapy was required 
for a total duration of more 
than six weeks or more, but not 
constantly, during the past 12-
month period; note whether 
constant or near-constant 
systemic therapy was required 
during the past 12-month 
period.

4.  The veteran should also be afforded a 
VA gynecological examination for the 
purpose of evaluating the current nature 
and severity of her uterine fibroids.  
The claims folder must be made available 
to the examiner for review prior to any 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth, and, 
to the extent possible, the examiner 
should set forth in detail all of the 
symptomatology directly attributable to 
the service-connected disorder in 
question.

The examiner must respond to each of the 
following queries:

(a)  Are there symptoms 
attributable to the veteran's 
uterine fibroids that do not 
require continuous treatment, 
that do require continuous 
treatment, or that are not 
controlled by continuous 
treatment?

(b)  Is there prolapse of the 
uterus, and if so, is the 
uterus through the vagina and 
introitus; or is any uterine 
prolapse incomplete?

(c)  Is there displacement of 
the uterus, and if so, is the 
level of displacement marked 
with frequent or continuous 
menstrual disturbances; or are 
there adhesions with irregular 
menstruation?

(d)  Note whether there is any 
voiding dysfunction, to include 
urine leakage, urine diversion, 
urinary incontinence or stress 
incontinence; note also whether 
use of an appliance or 
absorbent materials is required 
and whether the absorbent 
materials must be changed more 
than four times daily, two to 
four times daily, or less than 
two times daily? 

(e)  Describe both daytime and 
nighttime voiding intervals; 

(f)  Note whether there is 
urinary retention that requires 
intermittent or continuous 
catheterization; 

(g)  Note whether there is 
marked obstructive 
symptomatology (hesitancy, slow 
or weak stream, decreased force 
of stream) with post void 
residuals greater than 150 cc; 
markedly diminished peak flow 
rate (less than 10 cc/sec) on 
uroflowmetry; recurrent urinary 
tract infections due to 
obstruction; or stricture 
disease requiring periodic 
dilatation every two to three 
months;

(h)  Note whether there are 
recurrent symptomatic urinary 
tract infections requiring 
drainage or hospitalization 
more than two times annually 
and/or requiring continuous 
intensive management.

(i)  The examiner should be 
asked to set forth what skin-
related abnormalities, if any, 
are associated with the 
veteran's uterine fibroids?

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return such report for any and all needed 
action.  

6.  Lastly, the RO should readjudicate 
the veteran's claims for initial ratings 
from May 1, 1999, to the present, for 
chronic folliculitis of the scalp with 
alopecia, uterine fibroids, and tinea 
pedis, on the basis of all the evidence 
on file and all governing legal 
authority, including the VCAA, Fenderson, 
and the applicable rating criteria.  If 
any benefit sought on appeal is not 
granted, the veteran should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


